       Case 4:20-cv-01329-O Document 7 Filed 12/22/20                                   Page 1 of 2 PageID 58

                                      IN THE UNITED STATES DISTRICT COURT
                                      FOR THE NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

MARCO PUENTE                                                             §
                                                                         §
v.                                                                       §   CASE NO. 4:20-cv-1329
                                                                         §
BLAKE SHIMANEK and                                                       §
ANKIT TOMER                                                              §

                     NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS

TO THE HONORABLE JUDGE OF SAID COURT:

            NOW COME Blake Shimanek and Ankit Tomer, and file this their NOTICE OF APPEARANCE
OF COUNSEL FOR DEFENDANTS ,                           and would respectfully show the Court as follows:

                                                                    I.
                                                             DEFENSE COUNSEL

            Blake Shimanek and Ankit Tomer have retained the undersigned counsel to represent them
in the instant litigation. Please include on the docket sheet the following attorneys for such
Defendants:

                                                  ROBERT J. DAVIS
                                                  State Bar No. 05543500
                                                  8131 LBJ Freeway, Suite 700
                                                  Dallas, Texas 75251
                                                  972/234-3400 (office)
                                                  972/234-1750 (telecopier)
                                                  bdavis@mssattorneys.com


            WHEREFORE, PREMISES CONSIDERED, Defendants Blake Shimanek and Ankit

Tomer pray that the Court take notice of their retained counsel and that they have such other and

further relief, at law or in equity, to which they may show themselves entitled.




NOTICE OF APPEARANCE OF COUNSEL                                                                                 Page 1
T:\233\1\1122\71054\Pleadings\O fficers\N oticeAppearanceC ounsel.w pd
       Case 4:20-cv-01329-O Document 7 Filed 12/22/20                                        Page 2 of 2 PageID 59

                                                                         Respectfully submitted,

                                                                         MATTHEWS, SHIELS, KNOTT,
                                                                         EDEN, DAVIS & BEANLAND, L.L.P.

                                                               By:       /s/ Robert J. Davis
                                                                         ROBERT J. DAVIS
                                                                         State Bar No. 05543500
                                                                         bdavis@mssattorneys.com
                                                                         8131 LBJ Freeway, Suite 700
                                                                         Dallas, Texas 75251
                                                                         972/234-3400 (office)
                                                                         972/234-1750 (telecopier)

                                                                         ATTORNEYS FOR DEFENDANTS
                                                                         BLAKE SHIMANEK and ANKIT TOMER



                                                      CERTIFICATE OF SERVICE

        I hereby certify that on December 22, 2020, I electronically filed the foregoing document with
the clerk of the Court for the Northern District, using the electronic case filing system of the Court.
The electronic case filing system sent a “Notice of Electronic Filing” to the following attorneys of
record who have consented in writing to accept this Notice as service of this document by electronic
means: Scott H. Palmer and James P. Roberts.


                                                                         /s/ Robert J. Davis
                                                                         ROBERT J. DAVIS




NOTICE OF APPEARANCE OF COUNSEL                                                                                      Page 2
T:\233\1\1122\71054\Pleadings\O fficers\N oticeAppearanceC ounsel.w pd
